Exhibit 10.42

*Portions of this document marked [*] are requested to be treated
confidentially.

EXECUTION COPY

 

SHARE PURCHASE AGREEMENT

between

RLC GROUP B.V.

as the Seller,

and

BLACKBAUD, INC.

as the Purchaser

 

 

 

 

for the acquisition by

the Purchaser of the entire issued share

capital of RLC Customer Centric Technology B.V.

 

 

NautaDutilh

Amsterdam



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  INTERPRETATION    2

1.1

  Definitions    2

1.2

  Interpretation    8

1.3

  Schedules and Annexes    9

2.

  PURCHASE, SALE AND TRANSFER OF THE SHARES    9

2.1

  Purchase and sale of the Shares    9

2.2

  Transfer of the Shares    9

2.3

  Acknowledgement    10

2.4

  Effective Date    10

3.

  PURCHASE PRICE AND PAYMENT    10

3.1

  Purchase Price    10

3.2

  Earn Out    10

3.3

  EBITDA Statement    12

3.4

  Payment    13

4.

  CONDUCT OF BUSINESS    14

5.

  PRE-CLOSING COVENANTS AND NO LEAKAGE    14

6.

  CLOSING    16

6.1

  Place of Closing    16

6.2

  Release of guarantees    16

6.3

  Release of guarantees    16

6.4

  Further action to be taken at Closing    17

7.

  REPRESENTATIONS AND WARRANTIES    18

7.1

  Representations and Warranties    18

7.2

  Separate Representations and Warranties    19

8.

  COMPENSATION    19

8.1

  General principle    19

8.2

  Information with respect to Claim    19

8.3

  Defence against Third Party Claims    20

8.4

  Effect of Tax, specific provisions and insurance    20

8.5

  Payment without deductions    21

8.6

  No claims against Directors or Employees    21

9.

  LIMITATIONS TO COMPENSATION FOR BREACH OF REPRESENTATIONS AND WARRANTIES OR
COVENANTS    21

9.1

  Limitations in time    21

9.2

  Limitations as to amount of Compensation for breach of Representations or
Warranties    22

10.

  SPECIFIC INDEMNITIES    22

11.

  FISCAL UNITY    23

12.

  CONDUCT OF TAX AFFAIRS    24

13.

  CONDUCT OF TAX CLAIMS    26



--------------------------------------------------------------------------------

14.

  NON-COMPETITION    27

15.

  CONFIDENTIALITY    28

15.1

  Confidentiality    28

15.2

  Announcement    29

16.

  PENALTY CLAUSE    29

17.

  MISCELLANEOUS    29

17.1

  Invalid provisions    29

17.2

  Further action    30

17.3

  Amendment    30

17.4

  Costs    30

17.5

  No implied waiver; no forfeit of rights    30

17.6

  Entire Agreement    30

17.7

  No rescission    31

17.8

  Notice    31

17.9

  Assignment or encumbrance    32

17.10

  Civil Law Notary    32

17.11

  Choice of Law    32

17.12

  Disputes    33

 

Schedules

        1

       Deed of Transfer

        2

       Escrow Agreement

        3

       Release Letter Bank, including email

        4

       Representations and Warranties

        5

       CD-Roms of Disclosed Information

        6

       Statement for the transfer of intellectual property rights

        7

       List of entered into amended or terminated material agreements

        8

       List of capital expenditures

 

Annexes to Schedule 4 (Representations and Warranties)

Annex 3.5

   Articles of Association of the Company

Annex 7.3

   Lease Agreement

Annex 9.1

   Insurance Policies

Annex 10.2

   List of CRM Software

Annex 11.2

   Registered IP rights

Annex 12.2

   Employees

Annex 13.3

   Agreements

Annex 17

   List of bank accounts



--------------------------------------------------------------------------------

1

 

SHARE PURCHASE AGREEMENT

THE UNDERSIGNED

 

1. Blackbaud, Inc., a corporation organised under the laws of the state of
Delaware, United States of America, whose corporate seat is at Charleston, South
Carolina, hereinafter referred to as the “Purchaser”;

and

 

2. RLC Group B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) organised under the laws of the
Netherlands, whose corporate seat is at Amsterdam, hereinafter referred to as
the “Seller”;

WHEREAS

 

A. The Purchaser provides non-profit organisations with software and services,
enabling them to improve operational efficiency, build strong relationships and
raise more funds to support their missions;

 

B. The Company develops, supplies, and implements Customer Relations Management
(“CRM”) software under the names Charibase, Publicbase, Microdirect and
OneDirect, which software is mainly targeted at and used by fundraisers and
membership organizations but also municipal governments (the “Business”);

 

C. The Seller has full right and title to the Shares and wishes to sell the
Shares to the Purchaser;

 

D. The Purchase wishes to purchase the Shares from the Seller;

 

E. The Seller and the Purchaser have signed a letter of intent dated 1 December
2008 (the “LOI”), which sets forth the basic terms and conditions upon which the
Purchaser considers to purchase and acquire the Shares from the Seller;

 

F.

After signing the LOI, the Purchaser has with the help of professional advisers
performed a due diligence investigation into the Company through access to an
electronic data room; interviews with management; site visits and an exchange of
questions and answers via the electronic



--------------------------------------------------------------------------------

2

 

 

data room but also via direct e-mail between the Seller, who was also assisted
by professional advisors, and the Purchaser and their advisors;

 

G. Parties have entered into the Escrow Agreement;

 

H. The Seller has provided the Purchaser with all relevant information in
relation to the registration of the transfer of the domain names as mentioned in
Annex 11.2.

 

I. The Seller has provided the Purchaser with the March Figures;

 

J. The Parties wish to lay down in this Agreement the terms and conditions of
the sale and purchase of the Shares.

NOW HEREBY AGREE AS FOLLOWS

 

1. INTERPRETATION

 

1.1 Definitions

The following capitalised terms and expressions in this Agreement shall have the
following meanings:

 

Accounts    the audited balance sheet as at the Balance Sheet Date and the
profit and loss account of the Company for the period ended on the Balance Sheet
Date together with the explanatory notes thereto Agreement    this share
purchase agreement and all Schedules and Annexes thereto Annex    an annex to a
Schedule Articles of Association    the articles of association (statuten) of
the Company, attached as Annex 3.5 to Schedule 4 Authority    a supranational,
national, provincial, municipal or other governmental authority or court of a
relevant



--------------------------------------------------------------------------------

3

 

   jurisdiction (including any subdivision thereof) Balance Sheet Date    31
December 2008 Bank    ABN AMRO Bank N.V. Business Day    a day which is not a
Saturday or a Sunday and which is not a public holiday or a bank holiday in the
Netherlands and the United States of America Civil Law Notary    civil law
notary Wijnand Bossenbroek or another civil law notary of NautaDutilh, or any of
their deputies Claim    any claim for payment made by the Purchaser under this
Agreement Closing    the completion of the Transaction on the date of this
Agreement Closing Amount    has the meaning ascribed thereto in Clause 3.1
Company    RLC Customer Centric Technology B.V. a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) organised under
the laws of the Netherlands, whose corporate seat is at Amsterdam Compensation
   an amount to be paid by the Seller under a Claim pursuant to Clause 8.1
Current Account Facility    has the meaning ascribed thereto in Clause 3.4 e
Damages    damages as referred to in articles 6:95 and 6:96 Dutch Civil Code,
including reimbursement for reasonable actual costs of legal advice



--------------------------------------------------------------------------------

4

 

Deed of Transfer    the notarial deed of transfer of the Shares referred to in
Clause 2.2 Director    a member of a board of management (bestuurder) or of a
supervisory board (commissaris) or any other Person holding a similar position
in a company in a jurisdiction other than the Netherlands Disclosed Information
   all documents and written information included on the CD-Roms attached as
Schedule 5 Dutch GAAP    the accounting principles generally accepted in the
Netherlands with respect to annual accounts Earn Out Amounts    has the meaning
ascribed thereto in Clause 3.1 EBITDA    earnings less costs (excluding
interest, tax, depreciation, amortisation, costs for intercompany licenses,
intercompany services and other intercompany charges charged by the Purchaser
and its group to the Company and bonuses to Management), all in accordance with
Dutch GAAP and consistent with past practice EBITDA Margin    the total EBITDA
divided by the Revenue multiplied by 100% (for example: If EBITDA shall be
150,000 and the Revenue shall be 1,000,000, the EBITDA Margin shall be
150,000/1,000,000 * 100% = 15%) Effective Date    1 January 2009



--------------------------------------------------------------------------------

5

 

Employees    the employees of the Company listed in Annex 12.1 to Schedule 4
Encumbrances    any rights of pledge, mortgage or usufruct, liens or attachments
or similar charges Escrow Account    the bank account with the bank, account
number [*], in the name of [*] with reference to [*] Escrow Agent    the Civil
law Notary Escrow Agreement    the agreement between the Seller, the Purchaser
and the Escrow Agent of copy of which is included in Schedule 2 Escrow Amount   
the amount of EUR 250,000 (two hundred fifty thousand euro) to be paid into the
Escrow Account Foundation    Stichting Softwarebeheer RLC Customer Centric
Technology, a foundation organised under the laws of the Netherlands, with its
statutory seat at Amsterdam Fiscal Unity    the fiscal unity between RLC
Management B.V. the Seller and the Company for Dutch corporate income tax
purposes on the basis of article 15 of the Dutch Corporate Income Tax Act 1969
(Wet op de vennootschapsbelasting 1969) Group Credit Facility    the group
credit facility provided in respect of account number [*] by ABN AMRO Bank N.V.
to the Company

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

6

 

Insurance Policies    the insurance policies listed in Annex 9.1 to Schedule 4
Lease Agreement    the lease agreement listed in Annex 7.2 to Schedule 4
Management    [*] and [*] March Figures    the figures of the Company relating
to the period from 1 January 2009 up to and including 31 March 2009 based on
Dutch GAAP showing the assets, liabilities and financial position and result of
the Company, which have been prepared on a basis consistent with that applied
with respect to the preceding three (3) financial years NautaDutilh   
NautaDutilh N.V., lawyers, civil law notaries and tax advisers, acting as
advisers to Purchaser Notary’s Account    the bank account in the name of [*]
with ABN AMRO Bank N.V., account number [*] Parties    the parties to this
Agreement Permits    licenses, exemptions, consents or other authorisations or
clearances, howsoever named, granted by an Authority Person    a natural person
or a partnership, company, association, cooperative, mutual insurance society,
foundation or any other body which operates externally as an independent unit or
organisation Purchase Price    the purchase price for the Shares referred

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

7

 

   to in Clause 3.1 consisting of the Closing Amount and the Earn Out Amounts
Real Property Rented    the real property listed in Annex 7.2 to Schedule 4

Representations and

Warranties

   the representations and warranties set out in Schedule 4 Revenue    all
revenue of the Company as defined under Dutch GAAP and consistent with past
practice RLC Management B.V.    RLC Management B.V. a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
organised under the laws of the Netherlands, whose corporate seat is as
Amsterdam Schedule    a Schedule to this Agreement Shares    all of the 360
issued and outstanding shares with a nominal value of EUR 50 (fifty) euro each
in the share capital of the Company with numbers 1 through 360 Tax    a tax,
levy, duty, or other charge or withholding of a similar nature, as well as any
contribution (including but not limited to any social security or employee
social security scheme) and any interest, penalty, addition or additional amount
thereon imposed, assessed or collected by a Tax Authority, including but not
limited to any penalty, interest or costs payable in connection with any failure
to pay or any delay in paying any of the same due by the Company, the
Foundation, the Fiscal Unity or the Seller respectively



--------------------------------------------------------------------------------

8

 

Tax Authority    an Authority competent to impose and/or collect Tax Tax
Liability    a liability of the Company or the Foundation to make or suffer a
payment of Taxation, whether or not actually paid, including an effective
liability of the Company arising from the loss or unavailability in whole or in
part of any loss, allowance, credit, relief, deduction, set-off or right to a
repayment of Taxation, disregarding a tax group (fiscale eenheid) with a member
of Purchaser’s Group to which the Company may belong after the date of this
Agreement Third Party Claim    a claim made by a third party against the Company
Transaction    the transaction contemplated by this Agreement.

 

1.2 Interpretation

 

  a. No provision of this Agreement shall be interpreted adversely against a
Party solely because that Party was responsible for drafting that particular
provision.

 

  b. Words denoting the singular shall include the plural and vice versa. Words
denoting one gender shall include another gender.

 

  c. English language words used in this Agreement intend to describe Dutch
legal concepts only and the consequences of the use of those words in English
law or any other foreign law shall be disregarded.

 

  d. This Agreement has been drawn up in English. In the event of any
discrepancy between the English text of this Agreement or any agreement
resulting therefrom or relating thereto and any translation thereof, the English
language version shall prevail.



--------------------------------------------------------------------------------

9

 

Subject to Clause 1.2.c, the English language version shall also prevail for
interpretation purposes.

 

  e. References to any Dutch legal concept shall, in respect of any jurisdiction
other than the Netherlands, be deemed to include the concept which in that
jurisdiction most closely approximates the Dutch legal concept.

 

  f. The words “include”, “included” or “including” are used to indicate that
the matters listed are not a complete enumeration of all matters covered.

 

  g. The headings used in this Agreement are for convenience or reference only
and are not to affect the construction of this Agreement or to be taken into
consideration in the interpretation of this Agreement.

 

  h. Unless otherwise stated, references to Clauses are to Clauses of this
Agreement.

 

1.3 Schedules and Annexes

Any Schedule and Annex referred to in this Agreement forms an integral and
inseparable part of this Agreement.

 

2. PURCHASE, SALE AND TRANSFER OF THE SHARES

 

2.1 Purchase and sale of the Shares

Subject to the terms and conditions set out in this Agreement, the Purchaser
hereby purchases the Shares from the Seller and the Seller hereby sells the
Shares to the Purchaser.

 

2.2 Transfer of the Shares

On the date of this Agreement the Seller shall transfer the Shares to the
Purchaser through the execution of the Deed of Transfer before the Civil Law
Notary. A draft of the Deed of Transfer is attached hereto as Schedule 1.



--------------------------------------------------------------------------------

10

 

2.3 Acknowledgement

The Seller shall procure that the Company will acknowledge the transfer of the
Shares by co-signing the Deed of Transfer and will immediately enter such
transfer in it register of shareholders.

 

2.4 Effective Date

Subject to Closing taking place, the Shares and the Company shall be for the
risk and benefit of the Purchaser as of the Effective Date.

 

3. PURCHASE PRICE AND PAYMENT

 

3.1 Purchase Price

The Purchase Price shall consist of an amount to be paid at closing of EUR
1,800,000 (one million eight hundred thousand euro (the “Closing Amount”) and
certain amounts to be paid after Closing subject to certain conditions being
fulfilled as provided for in Clause 3.2 below (the “Earn Out Amounts”).

 

3.2 Earn Out

First Earn Out:

The Purchaser shall pay to the Seller the amount of the First Earn out on [*]
(or, if later, ultimately on the [*] Business Day after the relevant EBITDA
Statement as defined in Clause 3.3 shall have been finally established in
accordance with Clause 3.3), provided that (i) the EBITDA Margin for the period
of [*] shall be at least [*]% and (ii) the total Revenue of the Company for the
period of [*] shall be at least EUR [*] ([*] euro), all as established in
accordance with Clause 3.3.

The First Earn Out amount, if payable in accordance with this Clause 3.2, shall
be:

 

  (i) EUR [*] ([*] euro) if the total Revenue of the Company for the period of
[*] as established in accordance with Clause 3.3 shall be between EUR [*] ([*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

11

 

 

euro and EUR [*] ([*] euro); or

 

  (ii) EUR [*] ([*] euro) if the total Revenue of the Company for the period of
[*] as established in accordance with Clause 3.3 shall be equal to or above EUR
[*] ([*] euro).

Second Earn Out

The Purchaser shall pay to the Seller the amount of the Second Earn Out on [*]
(or, if later, ultimately on the [*] Business Day after the relevant EBITDA
Statement as defined in Clause 3.3 shall have been finally established in
accordance with Clause 3.3), provided that (i) the EBITDA Margin for the period
of [*] shall be at least [*]%; and (ii) the total Revenue of the Company for the
period of [*] shall be at least EUR [*] ([*] euro), all as established in
accordance with Clause 3.3.

The Second Earn Out amount, if payable in accordance with this Clause 3.2, shall
be:

 

  (i) EUR [*] ([*] euro) if the total Revenue of the Company for the period of
[*], as established in accordance with Clause 3.3, shall be between EUR [*] ([*]
euro) and EUR [*] ([*] euro); or

 

  (ii) EUR [*] ([*] euro) if the total Revenue of the Company for the period of
[*], as established in accordance with Clause 3.3, shall be between EUR [*] ([*]
euro) and EUR [*] ([*] euro); or

 

  (iii) EUR [*] ([*] euro) if the total Revenue of the Company for the period of
[*], as established in accordance with Clause 3.3, shall be equal to or above
EUR [*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

12

 

([*] euro).

 

3.3 EBITDA Statement

As soon as possible and in any event no later than [*] Business Days after [*]
and [*] respectively, the Purchaser shall cause the Company, for the purpose of
establishing the EBITDA Margin and the Revenue for the period of [*] and [*]
respectively, to prepare a draft statement setting out such EBITDA Margin and
Revenue in accordance with Dutch GAAP applied on a basis consistent with the
Accounts and past practice (the “EBITDA Statement”) and the Purchaser shall
cause the Company to submit this draft EBITDA Statement to the Seller and the
Purchaser for it to review. Any objections to this draft EBITDA Statement shall
be notified by one Party to the other Party within [*] Business Days of the
draft EBITDA Statement being submitted.

Where no objections have been submitted against the draft EBITDA Statement
within the aforesaid objection period of [*] Business Days, the EBITDA Margin
and the Revenue reflected therein for the relevant period shall be binding on
the Parties.

Where any objection has been made, the Parties shall try to resolve the issue.
Should they fail to do so within [*] Business Days of the end of the aforesaid
objection period of [*] Business Days (the “Disagreement Date”), then any such
unresolved issue (for the purpose of this Clause the “Open Issues”) shall be
submitted to and settled by an accountant of an independent reputable firm or
accountants (for the purpose of this Clause to be referred to as the
“Accountant”) to be jointly appointed by the Parties within [*] Business Days of
the Disagreement Date or, if the Parties fail to agree on such appointment
within that period, by the Chairman of the Netherlands Institute of Registered
Accountants (“NIVRA”). The Parties shall immediately upon such appointment
submit the EBITDA Statement and statements of their respective positions in
writing to the Accountant. The Accountant shall determine the further procedural
rules at his discretion.

The Parties undertake to procure that the Accountant shall finally resolve the
Open Issues by way of a binding advice (bindend advies) in accordance with this
Agreement and that the Accountant shall notify the Parties of his decision,
inter alia certifying the final version of the EBITDA Statement and the
resulting EBITDA margin and Revenue for

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

13

 

the relevant period which he has established, as promptly as possible and in any
event no later than [*] Business Days after his appointment. The fees and
expenses arising out of the engagement of the Accountant shall be borne by the
party which has on balance been put in the wrong as decided by the Accountant.

The failure of either the Seller or the Purchaser to timely submit to the
Accountant a written statement of its position or to otherwise fail to respond
to any request of the Accountant for information shall not preclude or delay the
Accountant’s determination of the Open Issues on the basis of the information
which will have been submitted.

The Parties shall, and the Purchaser shall procure that the Company shall, give
all information and assistance to the Accountant requested by the Accountant for
the preparation of his binding advice. Simultaneously with providing such
information to the Accountant, the Parties shall provide each other with the
same information.

 

3.4 Payment

The Closing Amount shall be paid on the date of this Agreement in same day
funds. The Purchaser shall transfer the Closing Amount on the date of this
Agreement to the Notary’s Account with reference to file number [*].

The Civil Law Notary is hereby instructed by the Parties to release the Closing
Amount immediately after the Deed of Transfer shall have been executed as
follows

 

  a. an amount of EUR [*] ([*] euro) to be transferred to the bank account of
the Seller with ABN AMRO Bank (account number [*]); and

 

  b. an amount of EUR [*] ([*] euro) to be transferred to the bank account of
the Seller with Rabobank Randmeren (account number [*]); and

 

  c. an amount of EUR [*] ([*] euro) to be transferred to the current account of
RLC Management B.V. (account number [*]), whereupon all of the Encumbrances over
any assets of the Company under the Credit

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

14

 

 

Facility will be released in accordance with the letter from the Bank attached
as Schedule 3; and

 

  d. an amount of EUR 250,000 (two hundred fifty thousand euro) (the Escrow
Amount) to be kept in the Escrow Account in accordance with the provisions of
the Escrow Agreement; and

 

  e. an amount of EUR [*] ([*] euro) to be transferred to the bank account of
the Company with ABN AMRO Bank N.V. (account number [*]) constituting the
settlement and termination of the current account (rekening courant)
relationship between the Company and the Seller (the “Current Account
Facility”);

The Earn Out Amounts, if payable in accordance with Clause 3.2 and subject to
the deduction of any amount referred to in Clause 8.1, shall be paid on the
dates mentioned in Clause 3.2 in same day funds. The Purchaser shall transfer
the Earn Out Amount to the bank account of the Seller with Rabobank Randmeren
(account number [*]).

 

4. CONDUCT OF BUSINESS

Since the Balance Sheet Date until the date of this Agreement, the Company has
operated its business in a normal and prudent manner consistent with past
practice and has preserved good relationships with customers and suppliers and
good relationships with the Employees and the trade unions and furthermore has
continued to maintain the Real Property Rented and other goods in use by the
Company in good working order and state of maintenance and repair.

 

5. PRE-CLOSING COVENANTS AND NO LEAKAGE

 

5.1 The Seller guarantees that since the Balance Sheet Date until the date of
this Agreement, the Company has not, without the prior written consent of the
Purchaser or except as explicitly disclosed in writing by the Seller to the
Purchaser prior to entering into this Agreement:

 

  a. incurred or increased any interest bearing financial debt;

 

  b. assumed, guaranteed or otherwise became liable for the obligations or, or
made any loans or advances to, any other Person, other than to the Seller under
the Current Account

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

15

 

 

Facility, which has been terminated as of the date of this Agreement after which
no such liabilities exist;

 

  c. waived or released any right of material value without adequate
consideration;

 

  d. acquired or disposed of any business or any material asset, other than in
the ordinary course of business, consistent with past practice and at arm’s
length terms;

 

  e. entered into, amended or terminated any material agreement with a value in
excess of a total aggregate amount of EUR [*] ([*] euro) as listed in Schedule
7;

 

  f. with respect to its Employees except as required by law, amended any of
their terms of employment or awarded any incentives, other than customary annual
increases/incentives consistent with past practice, nor paid them any bonuses,
other than the [*];

 

  g. made or became obligated to make any capital expenditures in an amount
exceeding a total aggregate amount of EUR [*] ([*] euro) as listed in Schedule
8;

 

  h. mortgaged, pledged, subjected to any lien, charged or otherwise encumbered
any of its material assets;

 

  i. made any alteration in the manner of keeping its books, accounts or
records, except to the extent required by law and/or Dutch GAAP;

 

  j. amended its articles of association;

 

  k. issued any shares in its share capital, or issued or sold any securities
convertible into or exchangeable for or carrying the right to subscribe for any
shares in its capital;

 

  l. declared, authorised paid or made any dividends or other distribution, or
reduced its paid-up capital with respect to its shares, other than a dividend
payment in respect of the year 2008

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

16

 

 

in the amount of EUR [*];

 

  m. made any payments to or on behalf of the Seller or any of its affiliates
(not being the Company), other than under the Current Account Facility, which
has been terminated as of the date of this Agreement after which no such
liabilities exist;

 

  n. made any payments in connection with the Transaction other than as
contemplated in this Agreement;

 

  o. entered into any agreement obligating it to do any of the foregoing.

 

5.2 The Seller agrees to reimburse the Purchaser on a euro for euro basis for
any breach of this Clause 5, increased with interest thereon at a rate of [*]
euribor + [*]%.

 

5.3 The obligation of the Seller to reimburse the Purchaser pursuant to this
Clause 5 shall terminate on the date falling [*] after the date of this
Agreement, unless prior to that date the Purchaser has notified the Seller in
writing of a breach of this Clause 5.

 

6. CLOSING

 

6.1 Place of Closing

Closing shall take place on the date of this Agreement at the offices of
NautaDutilh in Amsterdam.

 

6.2 Release of guarantees

The Seller shall procure prior to or at Closing the release of the Company from
any guarantee or Encumbrance given by the Company or existing over the assets of
the Company under the Group Credit Facility, subject to the payment to the Bank
of the outstanding amount under the Group Credit Facility as set out in the
Release Letter attached hereto as Schedule 3.

 

6.3 Release of guarantees

The Purchaser shall procure, as soon as possible after the date of this
Agreement but in any event no later than ten (10) Business Days after the

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

17

 

date of this Agreement, the release of the Seller from the guarantee given by
the Seller in the amount of EUR 22,413 (twenty two thousand four hundred and
thirteen euro) in respect of the Lease Agreement.

 

6.4 Further action to be taken at Closing

At Closing the Parties shall take such action and shall sign such documents as
shall be required to be taken or signed in order to complete the Transaction,
including:

 

  a. payment of the Closing Amount by the Purchaser into the Notary’s Account in
accordance with Clause 3.4;

 

  b. termination of the management agreements with ESMB B.V. and R.G. Schneiders
Beheer B.V.;

 

  c. execution by [*] and [*] and each of their personal holding companies of a
statement whereby they commit themselves to the Company that they shall each
transfer any and all intellectual property rights held or acquired by them in
exercise of their activities on behalf of the Company, in the form attached
hereto as Schedule 6;

 

  d. execution of employment agreements between (i) the Company and [*], and
(ii) the Company and [*];

 

  e. resignation of the Seller and the granting of discharge (decharge) to the
Seller and appointment of the Purchaser in the position of managing director of
the Company;

 

  f. resignation of [*] as board member of the Foundation and appointment of
Marc Chardon and Timothy V. Williams as new board members of the Foundation;

 

  g. execution of the Deed of Transfer;

 

  h. termination of the fiscal unity between the Company and the Seller with
effect from the date of this Agreement (which shall take place by operation of
law);

 

  i. transfer of an amount of:

 

  a. EUR [*] ([*] euro) out of the

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

18

 

 

Notary’s Account to the bank account of the Seller at ABN AMRO Bank;

 

  b. EUR [*] ([*] euro) out of the Notary’s Account to the bank account of the
Seller at Rabobank Randmeren;

 

  c. EUR [*] ([*] euro) to the Bank; and

 

  d. EUR [*] ([*] euro) to be transferred to the bank account of the Company,
all of the foregoing in accordance with Clause 3.4.

 

7. REPRESENTATIONS AND WARRANTIES

 

7.1 Representations and Warranties

The Seller represents and warrants to the Purchaser that each of the
Representations and Warranties set out in Schedule 4 is true and accurate at the
date of this Agreement, save to the extent:

 

  a. that any disclosures have explicitly, specifically and unambiguously been
made in Schedule 4;

 

  b. fairly disclosed in the Disclosed Information (Schedule 5).

For the purpose of this Clause any disclosures shall be deemed to have been
“fairly” made if the Purchaser (or any of its attorneys, accountants, advisors,
representatives, and or affiliates), by reviewing the Disclosed Information as a
reasonably professional purchaser assisted by legal and tax advisors, could
reasonably be expected to have been aware of such facts or circumstances
constituting a breach of the Representations and Warranties.

For the avoidance of doubt, if for example (i) a reference is included in one of
the documents which has been included in the Disclosed Information which refers
to a document that has not been made part of the Disclosed Information the
latter document shall not be considered fairly disclosed, or (ii) documents are
included in the Disclosed Information in which uncommon abbreviations were
included to which abbreviations was not given a meaning in the documents itself,
such document shall not be considered fairly disclosed, insofar as it concerns
this abbreviation and the context in which it has been made.

The Purchaser hereby warrants to the Seller that upon signing of this Agreement
the Purchaser has not awareness of any breach of the

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

19

 

Representations and Warranties.

The Purchaser acknowledges that the Representations and Warranties are the only
representations and warranties given by the Seller on which the Purchaser may
rely (and has relied) in entering into this Agreement.

The Purchaser does not rely on and hereby waives the right to invoke any
warranties that are in any way contained in or implied by Dutch law or any other
relevant jurisdiction, including but not limited to sections 7:17 and 7:20-23 of
the Dutch Civil Code.

 

7.2 Separate Representations and Warranties

Each of the Representations and Warranties shall be construed as a separate
representation and/or warranty and shall not be limited by the terms of any of
the other Representations and/or Warranties, either expressly or by means of
reference.

 

8. COMPENSATION

 

8.1 General principle

In the event of a breach of any of the Representations and Warranties or of the
covenants referred to in Clause 4 and 5, the Purchaser has the right to submit
to the Seller a Claim for Compensation. In the event, the Seller shall pay to
the Purchaser or, at the option of the Purchaser, to the Company, by way of
correction to the Purchase Price an amount, necessary to compensate the
Purchaser’s Damages. For the avoidance of doubt, if the breach of any of the
Representations and Warranties or the covenants referred to in Clause 4 and 5
results in Damages of the Company, those Damages shall be attributed to the
Purchaser and the Purchaser shall be entitled to request compensation from the
Seller for those Damages.

 

8.2 Information with respect to Claim

Where the Purchaser considers making a Claim for Compensation it shall, within a
reasonable period of discovery of the circumstances giving rise to such Clam,
notify the Seller giving reasonable particulars of the facts relating to such
Claim and its best estimate of the likely amount of the Claim. Such a
notification given within such period shall be considered a notification within
the meaning of Article 7:23(1) of the Civil Code.



--------------------------------------------------------------------------------

20

 

8.3 Defence against Third Party Claims

Where a Claim of the Purchaser for Compensation is based upon or relates to a
Third Party Claim, the Purchaser shall notify the Seller of such Third Party
Claim as soon as possible after becoming aware thereof. As soon as possible
following the date of that notification the Parties shall consult each other on
the course of action to be taken. The Purchaser shall, however, at its sole
discretion and subject only to any restriction under any insurance policy, be
entitled to take, or procure the Company to take, any action necessary to defend
the Third Party Claim. The Purchaser shall use its reasonable best endeavours to
strike a fair balance between the interests of the Seller in keeping the
Compensation as low as possible and the interests of the Purchaser and the
Company to maintain good business relations with the third party concerned.

The Parties will cooperate with each other in dealing with any Third Party Claim
and will allow each other access to all relevant books and records during normal
business hours and at the place where the same are normally kept, with full
right to make copies thereof or take extracts therefrom. Such books and records
shall be subject to a duty of confidentiality except for disclosure necessary
for resolving such Third Party Claim or otherwise required by applicable law or
stock exchange rules.

 

8.4 Effect of Tax, specific provisions and insurance

In determining the amount of Compensation and whether the threshold referred to
in Clause 9.2.2 is reached the following factors shall be taken into account

 

  a. any Tax refund received by the Company or any reduction in Tax payable by
the Company to the extent that such refund or reduction is directly attributable
to the facts giving rise to the Claim; and/or

 

  b. the release of any specific provision in the Accounts, which is directly
attributable to the facts giving rise to the Claim; and/or

 

  c. any amount received by the Company under any insurance policy or from any
third party, to the extent that such amount is directly attributable to the
facts giving rise to the Claim.



--------------------------------------------------------------------------------

21

 

8.5 Payment without deductions

All sums payable by the Seller to the Purchaser or the Company pursuant to any
Claim for Compensation shall be paid free and clear of any deductions or
withholdings whatsoever save only as may be required by law. Where any deduction
or withholding is required by law from any Compensation (save to the extent that
the Purchaser or the Company may be credited for such deduction or withholding),
the Seller shall be obliged to pay to the Purchaser or the Company such greater
sum as will, after such deduction or withholding, leave the Purchaser or the
Company with the same amount as it would have been entitled to receive in the
absence of any such deduction or withholding.

 

8.6 No claims against Directors or Employees

The Seller shall refrain from bringing any claim against any Director, Employee
of the Company or against [*] or [*] or their personal holding companies in
respect of any information supplied (or not supplied) by such person to the
Purchaser or any of the persons authorised by the Purchaser in connection with
the Company, save in the event of willful intent or gross negligence.

 

9. LIMITATIONS TO COMPENSATION FOR BREACH OF REPRESENTATIONS AND WARRANTIES OR
COVENANTS

 

9.1 Limitations in time

Without prejudice to any rights the Purchaser may have under the Representations
and Warranties set out in Sections 3, 4 and 18 of Schedule 4, which shall
survive the date of this Agreement until [*] ([*]) [*] after the applicable
statutory limitation period, and without prejudice to any rights the Purchaser
may have under Clause 10.2 and 11.3 which shall not be limited to a maximum
duration, the Purchaser shall no longer be entitled to start new claims for any
Compensation for breach of this Agreement upon expiry of [*] ([*]) [*] from the
date of this Agreement

The above shall apply instead of Article 7:23(2) of the Civil Code.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

22

 

9.2 Limitations as to amount of Compensation for breach of Representations or
Warranties

 

9.2.1 Maximum Compensation

Without prejudice to any rights the Purchaser may have under any of the
Representations and Warranties set out in Sections 3, 4 and 18 of Schedule 4,
and Clause 10.1 (i), 10.1 (ii) which shall be limited with respect to the amount
of the Compensation payable to a maximum of EUR [*], and without prejudice to
any rights the Purchaser may have under Clause 10.2 and Clause 11.3 which shall
not be limited to a maximum amount, the Purchaser shall not be entitled to claim
any Compensation for breach under this Agreement insofar as the aggregate
Compensation due exceeds EUR [*] ([*] euro), it being understood that with
respect to all claims taken together in respect to breaches of the Agreement,
the aggregate liability of any Seller shall not exceed an amount equal to EUR
[*] ([*] euro) [*].

 

9.2.2 Threshold

The Purchaser shall not be entitled to any Compensation with respect to any
Claim or Claims for breach of any of the Representations and Warranties unless
the aggregate amount of Compensation due exceeds EUR [*] ([*] euro), but in that
event the Seller shall be liable for the whole amount of such Claim(s) and not
merely for the excess.

 

10. SPECIFIC INDEMNITIES

 

10.1 The Seller agrees that it shall fully indemnify and hold harmless the
Purchaser or, at the option of the Purchaser, the Company, on a euro for euro
basis in relation to the period up to and including the date of this Agreement:

 

  (i) for any damages (which shall include any severance payment), including
Taxes, reasonable costs (which shall include costs of

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

23

 

 

legal advice), fines, penalties and interest suffered or payable by the Company
relating to the possible qualification by any Tax Authority or any competent
court of [*], [*] and/or [*] as employees (for Tax or civil law purposes) of the
Company;

 

  (ii) [*];

 

10.2 Subject to Clause 11.2, the Seller agrees that it shall fully indemnify and
hold harmless the Purchaser or, at the option of the Purchaser, the Company, on
a euro for euro basis in relation to the period between the Effective Date up to
and including the date of this Agreement for any Tax Liability of the Company
and/or the Foundation including all costs and expenses incurred by the Purchaser
or the Company or the Foundation in respect thereof, insofar it exceeds EUR [*]
([*] euro). For the purpose of this Clause 10.2, a Tax Liability of the Company
shall include a liability of RLC Management B.V. to make or suffer a payment of
corporate income tax relating to the period between the Effective Date up to and
including the date of this Agreement to the extent such liability can be
allocated or arises from taxable income that can be allocated to the Company,
but only if the calculation for the allocation to the Company of the taxable
income included in such Tax assessment is provided in a form reasonably
acceptable to the Purchaser.

 

11. FISCAL UNITY

 

11.1 The Seller hereby indemnifies and holds the Purchaser and the Company
harmless from and shall compensate the Purchaser and the Company for any Tax
Liability which, as a result of the Fiscal Unity, will be for the account of the
Company, and which in the absence of such Fiscal Unity would have been for the
account of the Seller or RLC Management B.V., as a consequence of the
application of section 24 of the Dutch 1990 Tax

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

24

 

 

Collection Act (Invorderingswet 1990).

 

11.2 The Purchaser hereby indemnifies and holds the Seller harmless from and
shall compensate the Seller for any Taxes (whether actually paid or not or
incurred by means of set-off, the loss of a deductible item, the loss of tax
losses or otherwise) which, as a result of the Fiscal Unity will be for the
account of the Seller or RLC Management B.V. and which in the absence of the
Fiscal Unity would have been for the account of the Company, as a consequence of
the application of section 24 of the Dutch 1990 Tax Collection Act
(Invorderingswet 1990), to the extent any Tax payable by the Company is actually
reduced.

 

11.3 The Seller agrees that it shall fully indemnify and hold harmless the
Purchaser or, at the option of the Purchaser, the Company, on a euro for euro
basis in relation to the period up to and including the date of this Agreement:

 

  (i) for any Tax Liability of the Company in connection with the application of
Article 39 of the Tax Collection Act 1990 (Invorderingswet 1990) including all
costs and expenses incurred by the Purchaser and/or the Company in respect
thereof;

 

  (ii) for any claim by the Seller or a related entity in respect of the
utilization of Tax losses or the allocation of Tax, whether by agreement or by
law, over the members of the Fiscal Unity, including all costs and expenses
incurred by the Purchaser and/or the Company in respect thereof.

 

12. CONDUCT OF TAX AFFAIRS

 

12.1 To the extent not yet submitted to the relevant Taxation Authority at the
date of this Agreement, the Seller shall be responsible for, and have the
conduct of preparing, submitting to and agreeing with all relevant Tax
Authorities:

 

  (a) all Tax returns and computations of the Company, including claims and/or
surrenders as a result of the Company being part of the Fiscal Unity prior to
the date of this Agreement, for all Tax accounting periods of the Company ending
on or before the date of this Agreement; and

 

  (b)

in connection with article 13 of the Fiscal Unity Regulation 2003



--------------------------------------------------------------------------------

25

 

 

(Besluit fiscale eenheid 2003), a balance sheet and profit and loss account of
the Company as per the date of the Fiscal Unity is terminated,

and in connection therewith:

 

  (a) all returns, computations, documents and substantive correspondence
relating thereto (together with the documents referred to above in Clause 12.1 a
and b, the “Tax Documents”) shall be submitted in compliance with past practice
in draft form by the Seller to the Purchaser or its duly authorised agents for
comment;

 

  (b) the Purchasers and the Seller shall provide to the other, or their duly
authorised agents information and assistance which may reasonably be required to
prepare, submit and agree all such outstanding Tax Documents;

 

  (c) if a time limit applies in relation to any Tax Document, the Seller shall
ensure that the Purchaser receives the Tax Document no later than fifteen
(15) Business Days before the expiry of the time limit;

 

  (d) the Seller shall take into account all reasonable comments and suggestions
made by the Purchaser or its duly authorised agents and the Tax Documents shall
not be submitted to a Taxation Authority without the prior written consent of
the Purchaser;

 

  (e) the Tax Documents shall be duly, timely, correctly and in compliance with
applicable law be submitted to the relevant Taxation Authority;

 

  (f) the Seller shall procure that the Purchaser is kept fully informed of the
progress of all matters relating to the Tax affairs of the Company in relation
to Tax accounting periods ending on or before the date of this Agreement; and

 

  (g) the Seller shall as soon as practicable deliver to the Purchaser copies of
all correspondence sent to or received from any Taxation Authority.



--------------------------------------------------------------------------------

26

 

12.2 The Seller hereby agrees to procure that any existing authority held by any
employee or agent of or adviser to the Seller or its affiliate insofar the
Seller has the authority to do so, to sign Tax Documents on behalf of the
Company shall be cancelled with effect from the date of this Agreement.

 

12.3 In relation to Tax accounting periods of the Company ending after the date
of this Agreement, the Purchaser (or its duly authorised agents) shall be
responsible for, and have the conduct of preparing, submitting to and agreeing
with the relevant Taxation Authority all Tax returns and computations of the
Company. The Seller and its affiliate shall provide to the Purchaser or its duly
authorised agents information and assistance which may reasonably be required to
prepare, submit and agree all such Tax returns and computations.

 

13. CONDUCT OF TAX CLAIMS

 

13.1 The Purchaser shall promptly notify the Seller, or as the case may be, the
Seller shall promptly notify the Purchaser, in writing and within ten
(10) Business Days upon receipt of a notice of any pending or threatened audit
investigation or assessment with respect to Tax matters of the Company for any
period or portion thereof ending prior to the date of this Agreement. In such
event:

 

  (a) the Seller shall be entitled to elect to (i) control the conduct of any
such audits or other proceeding relating to Tax matters of the Company, and
(ii) settle and compromise any such audit or proceeding, provided, however, that
such settlement or compromise shall be effected only with the consent of the
Purchaser not to be unreasonably withheld or delayed. The Purchaser agrees to
render the Seller such assistance as may reasonably be requested in order to
ensure the proper and adequate defense of any such audit or proceeding;

 

  (b)

in the event that the Seller elects not to assume the defence of such claim or
action, the Purchaser shall have the right to employ counsel and to settle and
compromise any such claim or action, provided, however, that such settlement or
compromise shall be effected only with the consent of the Seller, which consent
shall not be unreasonably withheld or delayed. The Seller agrees and shall
procure that its affiliates agree to render the Purchaser such



--------------------------------------------------------------------------------

27

 

 

assistance as may reasonably be requested in order to ensure the proper and
adequate defence of any such claim or proceeding;

 

  (c) the party conducting the defence of any such claim or proceeding shall at
all times keep the other party informed of any developments in the defence of
any such claim or proceeding and of its intentions as to how to proceed.

 

13.2 The Purchaser shall promptly notify the Seller, or as the case may be, the
Seller shall promptly notify the Purchaser, in writing and within ten
(10) Business Days upon receipt of a notice of any pending or threatened audit
investigation or assessment with respect to Tax matters of the Company for any
period or portion thereof ending for any period or part thereof ending after the
date of this Agreement but starting before the date of this Agreement . In such
event:

 

  (a) the Purchaser shall be entitled to elect (i) to control the conduct of any
such audits or other proceeding relating to Tax matters of the Company, provided
that the Seller shall be entitled to participate in the defence of such audits
or other proceedings, and (ii) settle and compromise any such audit or
proceeding, provided, however, that, subject to the Seller accepting liability
for a claim for Taxation under this Agreement resulting from such audit or other
proceeding, such settlement or compromise shall be effected only with the
consent of the Seller, which consent shall not be reasonably withheld or
delayed. The Seller agrees and shall procure that its affiliates agree to render
the Purchaser such assistance as may reasonably be requested in order to ensure
the proper and adequate defence of any such audit or proceeding;

 

  (b) the Purchaser shall at all times keep the Seller informed of any
developments in the defence of any such claim or proceeding and of its
intentions as to how to proceed.

 

14. NON-COMPETITION

The Seller hereby undertakes towards both the Purchaser and the Company that it
will not itself or allow any of the companies of its group without the prior
written consent of the Purchaser for a period of [*] ([*]) years from the date
of this Agreement

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

28

 

  a. in any capacity or in any way whatsoever in the Netherlands, either
directly or indirectly be engaged in or concerned with, or approach any Person
with a view to being engaged in or concerned with, the conduct of any business
which competes with the Business as conducted on the date of this Agreement;

 

  b. persuade or cause, or attempt to persuade any employee or any distributor
or commercial agent of the Company to terminate his relationship with the
Company, or employ or engage any such person within [*] ([*]) [*] of the
effective termination of his relationship with the Company, or take any action
that may result in the impairment of the relationship between such employee or
distributor or commercial agent and the Company;

 

  c. persuade or cause or attempt to persuade any customer, supplier of or
Person otherwise doing business with the Company to terminate his relationship
with the Company or take any action that may result in the impairment of such
relationship or assist or cause or attempt to assist any competitor of the
Company in the conduct of any business referred to in Clause a. hereof;

 

  d. use the abbreviation “RLC” or any combination including such abbreviation,
or the logo of the Company. Within a period of [*] ([*]) [*] from Closing the
Seller shall change its name as to delete “RLC” therefrom.

Without limiting the generality of the foregoing, the Seller shall refrain from
knowingly taking any action which may adversely affect the Business. The Seller
shall also ensure that none of the companies of its group shall take any such
action.

 

15. CONFIDENTIALITY

 

15.1 Confidentiality

Each Party undertakes that it will not at any time disclose or use, with
detrimental effect for the other Party, any confidential information concerning
this Agreement or any agreement resulting therefrom or relating thereto, or
concerning the business and affairs of the other Party, except

 

  a. to the extent required by applicable law or stock exchange rules

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

29

 

 

or by any Authority but in that case only after consultation with the other
Party about the timing and content of such disclosure;

 

  b. to its professional advisers subject to a duty of confidentiality and only
to the extent necessary for any lawful purpose; and

 

  c. to the extent that at the date hereof or hereafter such information is
public knowledge other than through unlawful disclosure of which that Party at
the time of disclosure was or could reasonably have been aware that it was
unlawful.

 

15.2 Announcement

Any press release issued by either Party in relation to this Agreement or the
Transaction requires the prior consent of the other Party (which shall not
unreasonably be withheld).

 

16. PENALTY CLAUSE

In the event that the Seller breaches any of its obligations under Clause 14 of
this Agreement it shall immediately, without any further action or formality
being required, become liable to the Purchaser for an immediately due and
payable penalty of EUR [*] ([*] euro) for each such breach and for a periodic
penalty payment of EUR [*] ([*] euro) for each day such breach continues,
without the Purchaser having to prove any loss or damage, and without prejudice
to the right of the Purchaser to claim damages in addition if there are grounds
for so doing. Payment under this Clause to the Purchaser shall constitute full
release towards the Seller.

 

17. MISCELLANEOUS

 

17.1 Invalid provisions

In the event that a provision of this Agreement is null and void or
unenforceable (either in whole or in part), the remainder of this Agreement
shall continue to be effective to the extent that, given this Agreement’s
substance and purpose, such remainder is not inextricably related to the null
and void or unenforceable provision. The Parties shall make every effort to
reach agreement on a new clause which differs as little as possible from the
null and void or unenforceable provision, taking into account the substance and
purpose of this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

30

 

17.2 Further action

If at any time after Closing any further action is necessary or desirable in
order to implement this Agreement, each Party shall at its own cost execute and
deliver any further documents and take all necessary action as may reasonably be
requested from each of it.

 

17.3 Amendment

No amendment to this Agreement shall have any force or effect unless it is in
writing and signed by the Parties.

 

17.4 Costs

Save as regards the costs of making the data room a virtual data room which
shall be [*], and the costs (including disbursements) associated with
maintaining the Escrow Account (as provided for in the Escrow Agreement), which
shall be borne by the [*], each Party shall bear its own costs in connection
with the preparation, negotiation and signing of this Agreement, including
brokers’ and consultants’ fees.

 

17.5 No implied waiver; no forfeit of rights

 

  a. Any waiver under this Agreement must be given by notice to that effect.

 

  b. Where a Party does not exercise any right under this Agreement (which shall
include the granting by a Party to any other Party of an extension of time in
which to perform its obligations under any provision hereof), this shall not be
deemed to constitute a forfeit of any such rights (rechtsverwerking).

 

17.6 Entire Agreement

This Agreement constitutes the entire agreement and understanding of the Parties
with respect to its subject matter and replaces and supersedes all prior
agreements, arrangements, undertakings or statements regarding such subject
matter, including the LOI.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

31

 

17.7 No rescission

To the extent permitted by law, the Seller and the Purchaser hereby waive their
rights under Clauses 6:265 to 6:272 inclusive and 6:228, respectively of the
Civil Code to rescind (ontbinden) or nullify (vernietigen) on the ground of
error (dwaling), or demand in legal proceedings the rescission (ontbinding) or
nullification (vernietiging) of, this Agreement or nullification.

 

17.8 Notice

 

17.8.1 Any notice or other communication under or in connection with this
Agreement shall be in writing and delivered by hand or sent by facsimile, by
courier, or by registered mail and shall be effective, in the absence of earlier
receipt:

 

  a. if sent by facsimile, 2 (two) business hours after receipt. Receipt shall
be deemed to have occurred when transmission of such facsimile communication has
been completed and a positive transmission report has been produced by the
transmitting machine. For the purposes of this provision, “business hour” shall
mean any time between 09.00 and 18.00 hours on a Business Day in the country of
the addressee.

 

  b. if sent by courier service, 3 (three) days after dispatch,

 

  c. if sent by registered mail, 3 (three) days after dispatch.

 

17.8.2 Notice under the Agreement shall be sent to the addresses of the Parties
as specified below:

 

If to the Purchaser    Blackbaud, Inc. Address    2000 Daniel Island Drive,
Charleston, SC,    29492-7541 Fax number    001 84 32 16 61 00 Attn    General
Counsel With copy to    NautaDutilh N.V. Address    Postbus 7113, 1007 JC
Amsterdam Fax number    0031 20 71 71 111 Attn    Lieke van der Velden



--------------------------------------------------------------------------------

32

 

If to the Seller    RLC Group B.V. Address    Zeeweg 28, 3853 LM Ermelo Attn   
Edwin Schalk With copy to    Loyens & Loeff Address    P.O. box 2888, 3000 CW
Rotterdam Fax number    0031 10 41 25 839 Attn    Jan-Willem van Rooij

or such other address as the Party to be given notice may have notified to the
other Parties from time to time in accordance with this Clause for that purpose.

 

17.8.3 The provisions of this Clause shall not apply in relation to the service
of documents for the purpose of litigation.

 

17.9 Assignment or encumbrance

Either Party may at any time assign the Agreement (contractsoverneming) or
assign or encumber any of its rights thereunder to any of its affiliated
companies, provided that such Party remains liable for its obligations under
this Agreement. In such an event, the other party undertakes to cooperate to the
extent necessary to effect such assignment expeditiously. Other than as provided
for in this clause neither Party may assign this Agreement or assign or encumber
any of its rights thereunder without the prior written consent of the other
Party.

 

17.10 Civil Law Notary

The Parties are aware of the fact that the Civil Law Notary works with
NautaDutilh, the firm that advises the Purchaser in the Transaction. With
reference to the Code of Conduct (Verordening beroeps- en gedragsregels)
established by the Royal Notarial Professional Organisation (Koninklijke
Notariële Beroepsorganisatie), the Parties hereby explicitly agree (i) that the
Civil Law Notary shall execute any notarial deeds related to this Agreement and
(ii) that the Purchaser is assisted and represented by NautaDutilh in relation
to this Agreement and any agreements that may be concluded, or disputes that may
arise, in connection therewith.

 

17.11 Choice of Law



--------------------------------------------------------------------------------

33

 

This Agreement shall be exclusively governed by and construed in accordance with
the laws of the Netherlands, without regard to any conflict of law rules under
Dutch private international law.

 

17.12 Disputes

 

17.12.4 The Parties agree to pursue the settlement of any dispute in connection
with this Agreement in accordance with the Arbitration Rules of the Netherlands
Arbitration Institute (Nederlands Arbitrage Instituut) as at present in force.

 

  a. The arbitral proceedings and all documents delivered to or by the
arbitrators shall be conducted in the English language.

 

  b. The place of arbitration shall be Amsterdam.

 

  c. The arbitral tribunal shall comprise three arbitrators.

 

  d. The arbitral tribunal shall decide in accordance with the rules of law.

 

  e. The Parties shall not be precluded from applying for injunctive relief in
summary proceedings (kort geding) before any competent court instead of
arbitrators.

 

  f. Consolidation of the arbitral proceedings with other arbitral proceedings
pending in the Netherlands, as provided for in Article 1046 of the Code of Civil
Procedure, shall be excluded.



--------------------------------------------------------------------------------

34

 

Execution copy Share Purchase Agreement

This Agreement has been signed in counterparts on 29 April 2009.

 

For and on behalf of   Blackbaud Inc.  

 

  By   Title   For and on behalf of   RLC Group B.V.  

 

  By   Title   For and on behalf of   RLC Group B.V.  

 

  By   Title  



--------------------------------------------------------------------------------

38

 

Schedule 4

(Representations and Warranties)



--------------------------------------------------------------------------------

SCHEDULE 4

TO THE SHARE PURCHASE AGREEMENT DATED 29 APRIL 2009

BY AND BETWEEN BLACKBAUD, INC. AS PURCHASER AND RLC

GROUP B.V. AS SELLER

(“the Agreement”)

REPRESENTATIONS AND WARRANTIES

Section 1 – Interpretation

 

1.1 Defined terms used in the Agreement shall have the same meanings when used
in this Schedule.

 

1.2 Whenever the expression “to the best knowledge of the Seller” or any similar
expression is used in this Schedule, such expression shall mean the knowledge of
[*] and [*], which persons shall be deemed to have made reasonable efforts to
obtain reasonably detailed information from the Seller, the Company or the
Foundation.

Schedule 2 – Information provided

 

2.1 All of the Disclosed Information which has been given by or on behalf of the
Seller to the Purchaser or any of its advisors or employees in the course of the
negotiations leading to the Agreement is true and accurate in all material
respects.

 

2.2 The Seller does not know of any information which may reasonably be
considered to be material to the Purchaser’s decision to enter into this
Agreement which has not been disclosed to the Purchaser.

Section 3 – The Company

 

3.1 The Company has been duly incorporated and is validly existing under the
laws of the jurisdiction of its incorporation.

 

3.2 No proposal has been made or resolution adopted for the dissolution or
liquidation of the Company, no circumstances exist which may result in the
dissolution or liquidation of the Company, and no proposal has been made or
resolution adopted for a statutory merger (juridische fusie) or division
(splitsing), or a similar arrangement under the laws of any applicable
jurisdiction, of the Company.

 

3.3

The Company has not been (i) declared bankrupt (failliet verklaard) or
(ii) granted a temporary or definitive moratorium of payments (surséance van

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

2

 

 

betaling) or (iii) made subject to any insolvency or reorganisation proceedings
or (iv) involved in negotiations with any one or more of its creditors or taken
any other step with a view to the readjustment or rescheduling of all or part of
its debts, nor has, to the best knowledge of the Seller, any third party applied
for a declaration of bankruptcy or any such similar arrangement for the Company
under the laws of any applicable jurisdiction.

 

3.4 No resolution has been adopted by any corporate body of the Company, which
has not been fully implemented.

 

3.5 The current articles of association of the Company read in conformity with
the copy thereof attached hereto as Annex 3.5.

 

3.6 The Company meets all material registration requirements under applicable
law.

 

3.7 The Company has no Directors (bestuurders) or proxyholders
(procuratiehouders) or their equivalents under any jurisdiction other than the
Netherlands.

 

3.8 The Company does not have branches nor has had interests in other Persons.
The Company is not a party to any partnership agreement (v.o.f., c.v., maatschap
or equivalent).

 

3.9 The Company has not granted powers of attorney, which are still in force, to
any third party (including any of the Employees) authorising such third party to
represent it for any special purpose.

Section 4 – Shares

 

4.1 The Seller has full right and title to the Shares. Apart from the
obligations resulting from the Agreement, there are no obligations with respect
to any of the Shares, for example pursuant to trust, shareholders’ or voting
agreements or agreements restricting the transfer of such shares or the payment
of dividends, or agreements pursuant to which approval therefore is required. No
restrictions on the transfer of the Shares exist other than as set out in the
Articles of Association.

 

4.2 The Company has not issued any profit sharing certificates (winstbewijzen)
or granted any other rights to share in its profits (winst-rechten), nor granted
any other rights to third parties (including but not limited to Employees)
entitling such third parties to share in its profits, other than as provided for
in the Company’s employee manual.

 

4.3

The shares of the Company are fully paid-up and are free and clear of any
Encumbrances. No rights, including but not limited to option rights,



--------------------------------------------------------------------------------

3

 

 

warrants, convertibles and similar rights, have been granted or issued relating
to any shares (whether already issued or not) in the share capital of the
Company.

Section 5 – Accounts

 

5.1 The Accounts:

 

  (i) have been prepared in accordance with Dutch GAAP applied on a basis
consistent with that applied with respect to the preceding three (3) financial
years of the Company;

 

  (ii) give a true and fair view (getrouw beeld) of the assets, liabilities and
financial position of the Company on the Balance Sheet Date, developments during
the financial year and the results of the Company; and

 

  (iii) are not distorted by any items of an unusual or non-recurring nature or
affected by transactions with Persons directly or indirectly related to the
Seller other than as listed in Schedule 4.

 

5.2 On the Balance Sheet Date, the Company had no obligations, liabilities or
commitments, contingent or otherwise, matured or unmatured, which were not
included in the Accounts or for which no adequate provisions have been made
therein.

 

5.3 The accounts receivable included in the Accounts have been valued at no more
than their face value.

 

5.4 The Company has not failed to fulfil its obligations to timely publish its
annual accounts for the financial years 2005, 2006 and 2007.

 

5.5 The Company has always kept its books in accordance with the applicable
statutory requirements.

Section 6 – Events since the Balance Sheet Date

 

6.1 Since the Balance Sheet Date up to the date of this Agreement there have
been no adverse material changes in the financial position of the Company.

Section 7 – Real property

 

A. Real Property Owned

 

7.1 The Company and the Foundation do not own any real property nor have made
any commitment, contingent or otherwise, to become an owner of any real
property.



--------------------------------------------------------------------------------

4

 

B. Real Property Rented

 

7.2 The Foundation rents no real property and the Foundation has not made any
commitment, contingent or otherwise, to rent any real property.

 

7.3 The Real Property Rented has been rented from the owner on the terms and
conditions as included in the Lease Agreement as included in Annex 7.3. No other
agreements, whether verbal or in writing, pertaining to the Real Property Rented
exist with the lessor thereof and no obligations have been assumed by the
Company other than those which appear from the Lease Agreement.

 

7.4 All obligations towards the lessor arising from the Lease Agreement and
which have become due have been complied with. There are no rent disputes
pending or threatened.

 

7.5 None of the Real Property Rented has been sub-leased by the Company to any
Person and no other right of use or enjoyment of any of the Real Property Rented
has been granted or promised by the Company to any Person.

 

7.6 Other than the creation of internal walls, air-conditioning in the server
room and the installation of wiring, the Company has not made any changes to the
Real Property Rented which by the end of the Lease agreement must be undone.

 

7.7 The present use is not and to the best of the Seller’s knowledge will not be
restricted or impaired by any applicable law or regulation of any Authority.

 

7.8 The Real Property Rented is fit for its present use and is in good state of
maintenance and repair.

Section 8 – Company Property

 

8.1 For the purposes of this Section 8 -, the term “Company Property” shall mean
all goods (other than Real Property Rented) being used by the Company and/or
shown on the balance sheet of the Company.

 

8.2 The Company has full title to the Company Property. No item of the Company
Property to which the Company has full title is subject to, other than retention
rights in the ordinary course of business, any Encumbrances, leases, options to
lease or rights of use of any nature whatsoever, whether contractual or
otherwise.

 

8.3

The Company is entitled to the unrestricted use of all Company Property



--------------------------------------------------------------------------------

5

 

 

required to enable the Company to conduct its business as it is currently
conducted and such property is in a good state of maintenance and repair.

Section 9 – Insurance

 

9.1 The Company has concluded the Insurance Policies and maintains them in full
force and effect. The Company has not entered into any insurance policies other
than the Insurance Policies.

 

9.2 All premiums on the Insurance Policies, which have become due and payable on
or before the Closing Date have been paid and the Company has fulfilled all its
obligations under the Insurance Policies.

 

9.3 No notifications have been received with regard to the non-renewal of any
Insurance Policy or continuation or renewal on less favourable terms and
conditions other than customary annual increases. To the best knowledge of the
Seller there are no circumstances attributable to the Company which may nullify
any Insurance Policy or which may cause premiums or deductibles to be increased.

 

9.4 Where relevant, the Insurance Policies offer the Company adequate cover
against all risks normally insured against by Persons carrying on a similar
business as the Company, such as fire, third party liability and business
interruption.

Section 10 – Information technology

 

10.1 Definitions

The following capitalised terms and expressions in this section shall have the
following meanings:

 

CRM Software:    any software (i) directly or indirectly provided by the Company
to the customers of the Company, and (ii) any software developed (or under
development) by (or for) the Company, including all carriers containing such
software and Documentation Documentation:    any documentation pertaining to the
Software, including functional and technical specifications, aimed at
instructing users of the Software about its functions



--------------------------------------------------------------------------------

6

 

Hardware:    any equipment containing Software which is owned and/or used by (or
used for the benefit of) the Company, as well as all connections involving such
equipment Software:    Standard Software, and CRM Software Source Code:    any
source code, including code which can be compiled to Software in executable code
form, as well as all documentation necessary for the maintenance and further
development of that source code and Software, including detailed technical
documentation, specifications, data models and algorithms relating thereto and
including all carriers containing such software and documentation
Standard Software:    any software which is used by (or for the benefit of) the
Company on the date of the Agreement, including all carriers containing such
software and documentation

 

10.2 Annex 10.2 contains a complete and exhaustive list of all CRM Software.

 

10.3 The Company has at its disposal and has a right to use all Standard
Software and the Documentation of that Standard Software. The Company physically
possesses and owns all Hardware.

 

10.4 The Foundation and/or the Company has at its disposal and owns all rights,
including property rights and IP Rights (see definition in Section 11.1), to the
CRM Software, the Documentation of the CRM Software and the Source Code of the
CRM Software. The Company and/or the Foundation have not disclosed and are not
obliged, other than in terms of customer agreements in event of a default (as
defined in those customer agreements) by the Company, to disclose to any third
party (including escrow agents) any Source Code relating to the CRM Software.

 

10.5

All the rights referred to in Section 10.3 and 10.4 are free of Encumbrances.
Neither the Agreement nor the Closing will affect any of the rights referred to
in Sections 10.3 and 10.4 or the Software or cause the Purchaser or the Company
to perform any action for (or for the benefit of) any Person in connection with
these rights or the Software, including payment of an (increased or additional)
royalty or licence fee or disclosure of any Source Code relating to the CRM
Software to any third party (including escrow agents). None of the rights
referred to in Sections 10.3 and 10.4 infringes or has infringed any rights of
any Person and to the best of Seller’s knowledge no Person is challenging or has
challenged



--------------------------------------------------------------------------------

7

 

 

any of these rights.

 

10.6 In the period of twelve (12) months immediately preceding the Closing,
there have been no failures or interruptions in the operation of the Hardware
and/or Software which have had a material adverse effect on the conduct of the
Company’s businesses. To the best of Seller’s knowledge, no material upgrades to
or material investments in the Hardware and/or Software will be reasonably
necessary during a period of twelve (12) months from the Closing.

 

10.7 The Source Code of the CRM Software is of such quality that a reasonably
skilled expert will be able to: (i) understand, modify and make additions to the
CRM Software therewith in order to (amongst other things) (a) correct defects in
the CRM Software and (b) modify and add functionality thereto as well as
(ii) generate the object code of the latest version of the CRM Software in use
from and by means of the Source Code.

 

10.8 The Company has in place disaster recovery plans and procedures for its
Hardware and Software and has taken all reasonable steps and implemented all
reasonable procedures to safeguard its Hardware and Software and prevent
unauthorised access thereto.

 

10.9 To the Seller’s best knowledge, the Software contains no viruses, disabling
code or devices or any other codes that may adversely affect the use of the
Software. The Company has taken all reasonable steps to ensure that the Software
is free of viruses, disabling codes or devices or any other codes that may
adversely affect the use of the Software.

Section 11 – Intellectual property

 

11.1 Definitions

The following capitalised terms and expressions in this Section shall have the
following meanings:

 

IP Rights:    all Registered IP Rights and Non Registered IP Rights
Non Registered IP Rights:    all national and international intellectual
property rights not capable of being registered in a public register, including
copyrights, moral rights and/or database rights, trade names and Know-how, as
well as any similar rights necessary for the Company to operate its business



--------------------------------------------------------------------------------

8

 

Registered IP Rights:    all national and international intellectual property
rights capable of being registered in a public register, including patent
rights, and/or trademark rights, and/or any applications for such rights, as
well as any similar rights necessary for the Company to operate its business

 

11.2 The Foundation is the sole owner/holder of the source code of the CRM
Software and all IP Rights related to the CRM Software. The Company is the sole
owner/holder of the IP Rights necessary for the Company to operate its business.
The Company is the sole owner/holder of the Registered IP Rights listed in Annex
11.2, other than Publicbase.nl and relatiebeheer.org which will be owned by the
Company shortly after the date of this Agreement for which no further action is
required by the Seller. All IP Rights of the Foundation and the Company are free
of Encumbrances.

 

11.3 The Foundation and/or the Company have taken all legal and/or practical
measures necessary to preserve and maintain the Registered IP Rights to which it
is entitled. None of those Registered IP Rights has lapsed and/or is subject to
a claim for its invalidity and all those Registered IP Rights are valid or will
be granted for all territories applied for.

 

11.4 The Company is fully authorised to exploit the IP Rights listed in Annex
11.2, and the Company is fully and exclusively authorised to make use of these
IP Rights. The carrying on of the business and the use of the IP Rights of the
Company does not infringe upon intellectual property rights of any third party
nor has any third party threatened litigation related to the IP Rights. The
rights of the Company to make use of and/or exploit the aforementioned IP Rights
will continue after the Closing Date unaffected by the Closing. No royalty or
other fee will be required to be paid by the Company or the Foundation to any
Person in respect of the use of any IP Rights by the Company. Nether the Company
nor the Foundation has granted any right whatsoever to third parties with
respect to its IP Rights.

Section 12 – Employees and Pensions

 

12.1 The Foundation does not employ and has not employed any employees.

 

12.2

The Company has no employees other than the Employees. Annex 12.2 is a complete
list of all Employees specifying their full names, age, duration of employment
with the Company, salary and any material individual terms of employment,
current position as well as who of them are currently on sick leave for more
than three (3) weeks. Save as disclosed in Annex 12.2, no Person has a
management agreement or an agreement for the rendering of



--------------------------------------------------------------------------------

9

 

 

services (overeenkomst tot het verrichten van enkele diensten) with the Company,
but for Management.

 

12.3 The Company is not bound by any collective labour agreement.

 

12.4 The Company is not under any obligation to pay to any former employees or
Directors any remuneration or provide them with any fringe benefit.

 

12.5 There are no delays and during the past two (2) years there have been no
delays in the fulfillment of any payment obligations towards the Employees or
former employees or Directors that could lead to a dispute with the Company. All
holidays the Employees are entitled to have been used or been financially
compensated for or have been provided for in the Accounts.

 

12.6 The Company has not paid any bonuses and no bonuses are payable to the
Employees other than as accrued for in the Accounts or mentioned in Annex 12.2.

 

12.7 There is no dispute pending and to the best knowledge of the Seller, there
is no dispute threatening between the Company and any of the Employees, other
than the potential dispute with Mr. van Hoek as disclosed in the data room and
the Disclosed Information. During the past two (2) years there have been no
labour disputes between the Company and the Employees and/or any trade union and
to the best of the Seller’s knowledge no circumstances exist that may lead to a
collective labour dispute. To the best of the Sellers’ knowledge, none of the
Employees is expected to terminate his employment agreement with the Company.

 

12.8 The Company has not installed a works council (ondernemingsraad), nor is it
in the process of establishing a works council (ondernemingsraad).

 

12.9 The pension arrangements of the Company as disclosed in the Disclosed
Information (“the Pension Arrangements”), apply to all Employees or former
employees and the Company is not a party to any pension arrangement relating to
any of the Employees, including pension insurance or excess (excedent)
insurance, other than the Pension Arrangements.

 

12.10 All premiums that have fallen due in respect of the Pension Arrangements
have been paid or are adequately provided for. The Company has not any
obligation with respect to Pension Arrangements, whether or not conditional or
contingent, including but not limited to back-service obligations, which are not
fully funded or adequately provided for.

Section 13 – Agreements and commitments



--------------------------------------------------------------------------------

10

 

13.1 The Agreement does not conflict with, or result in the termination of or
accelerate the performance required under, any agreement to which the Company is
a party, other than the Group Credit Facility which will be terminated on
Closing, or for the financial consequences of which it is liable, or constitute
a default thereunder or result in the creation of any Encumbrance upon any asset
of the Foundation or the Company. There is to the best knowledge of the Seller
no reason to expect that any customer or supplier of the Company will terminate
or limit its business with the Company as a result of or in connection with the
Agreement.

 

13.2 The Company has fulfilled all of its material obligations required to be
performed by it pursuant to any material agreement to which it is a party, nor
is any such material agreement invalid, voidable, or to the best knowledge of
the Seller likely to be rescinded or terminated.

 

13.3 Save as disclosed in Annex 13.3, the Company is not a party to any
agreement which (a) involves a value to the Company in excess of EUR 15,000
(fifteen thousand euro), (b) which cannot readily be performed by it on time and
without undue or unusual expenditure or effort, or (c) which restricts the
Company’s ordinary course of business, other than employment agreements with the
Employees.

 

13.4 The Company is not a party to any joint venture agreements, shareholders’
agreements, consortium agreements or profit sharing agreements (other than the
profit sharing scheme with Employees relating to 2008). The Company is not a
party to any agency agreement, distribution agreement, franchise agreement,
exclusive sales agreement, exclusive purchase agreement or any agreement under
which it has non-compete obligations.

 

13.5 The Company has not issued any declaration promising to refrain from
granting any mortgage or pledge (negatieve hypotheek-of pandverklaring).

 

13.6 No party to any agreement with the Company is in default thereunder in such
a manner as to materially adversely affect the financial or commercial position
of the Company and no circumstances exist that could have such effect.

 

13.7 The Company has not concluded any loan agreement (either as a lender or as
a borrower) or obtained any credit facility other than the Group Credit
Facility. Neither the Seller nor any third party has given any guarantee or
security in respect of any loan agreement or credit facility granted to the
Company which will continue beyond the Closing.

 

13.8 The Company neither acts as a surety for, nor has it issued any guarantee
or provided any security in favour of, any third party or the Seller, or agreed
to do any of the foregoing other than in respect of the Group Credit Facility.



--------------------------------------------------------------------------------

11

 

The Company has not filed any declaration pursuant to Article 2:403 Civil Code
or withdrawn any such declaration within the three (3) year period preceding the
Closing Date.

 

13.9 The Company is not a party to any agreement with the Seller or any Person
related in any way to the Seller which will continue beyond the Closing.

 

13.10 The Company does not have a contractual relationship with Kalff en de
Jager B.V. (formerly known as RLC Customer Contracts Services B.V.) which will
continue after Closing.

 

13.11 The Company is not jointly or severally liable for any obligation of RLC
Group B.V., RLC Management B.V., ESMB B.V., R.G. Schneiders B.V. or Technofonds
Flevoland B.V, other than in respect of the Group Credit Facility, which will no
longer be in place after Closing.

Section 14 – Subsidies, grants, aids or benefits

 

14.1 Other than the subsidy received from the province of Flevoland on 24 June
2008 (the “Subsidy”), the Company has not received nor is expected to receive
any subsidy, grant, aid or benefit in whatever form from any Authority.

 

14.2 The Company has at all times complied with any and all conditions attached
to or in connection with the grant of the Subsidy. To the best knowledge of the
Seller there is no reason to expect that the Subsidy must be repaid whether by
virtue of the Transaction or otherwise.

Section 15 – Violations and litigation

 

15.1 The Company has at all times complied in all material respects with all
applicable laws and regulations.

 

15.2 The Company is not engaged in, subject to any criminal, civil or
administrative proceedings or investigation, and to the best knowledge of the
Seller no such proceedings or investigations are threatening against the
Company.

Section 16 – Environmental

To the best knowledge of the Seller, the Company has since the Seller acquired
the Shares not violated any provision of any applicable environmental law or
regulation.

Section 17 – Bank accounts

Annex 17 lists all bank accounts used by the Company.



--------------------------------------------------------------------------------

12

 

Section 18 – Taxes

 

18.1 The Company or RLC Management B.V. (in its capacity as parent company of
the Fiscal Unity) has always duly, timely and correctly paid all Taxes for which
it has been assessed, or which have become due, or which have arisen or accrued
with regard to the period up to and including the date of this Agreement, or,
insofar these Taxes have not been paid, they have been adequately and fully
provided for in the Accounts.

 

18.2 The Company or RLC Management B.V. (in its capacity as parent company of
the Fiscal Unity) has duly, timely and to the best of the Seller’ knowledge
correctly made all filings, returns, payments and withholdings, given all
notices, maintained all records and supplied all other information in relation
to Taxes which it was required to make, give, maintain or supply and all such
returns, payments, withholdings, notices, records and information were to the
best of Seller’s knowledge complete and accurate.

 

18.3 The Company is not liable to pay any penalty, fine, interest or similar
amount in relation to Taxes and to the best knowledge of the Seller there are no
facts which are likely to cause the Company to become liable to pay any such
penalty, fine, surcharge or interest.

 

18.4 The Company has not entered into any arrangement (including but not limited
to “rulings”) with any Tax Authority nor is subject to a special regime with
regard to (the payment of) Taxes.

 

18.5 The Company is not liable for Taxes due by any person or entity other than
the Company.

 

18.6 Neither in the current financial year nor in the preceding three financial
years has the Company claimed, utilized or requested exemptions or deferrals in
relation to Taxes, including but not limited to exemption or deferrals of Taxes
relating to reorganizations or mergers.

 

18.7 There neither is nor has been any dispute, including but not limited to
litigation, between the Company and any Tax Authority, nor has the Company been
the subject of any extraordinary investigation by any Tax Authority and there
are to the best knowledge of the Seller no facts which are likely to give rise
to any such dispute or investigation.

 

18.8

For Tax purposes, the Company is and has been resident only in the jurisdiction
in which it is incorporated and does not have nor had a permanent establishment
or permanent representative or other taxable presence to any jurisdiction other
than that in which it is resident for Tax purposes. The Company does not
constitute or has constituted a



--------------------------------------------------------------------------------

13

 

 

permanent establishment or is or has been a permanent representative of another
Person.

 

18.9 The Company has not tainted (share) capital (besmet fusie aandelenkapitaal
en/of agio) within the meaning of Article 3a of the Dutch Dividend Tax Act 1965.

 

18.10 The Company is not a real estate investment company within the meaning of
Article 4 of the Dutch Legal Transfer Act 1970 (“Wet op belastingen van het
rechtsverkeer”).

 

18.11 The Company has complied in all respect with the requirements and
provisions of the Turnover Tax Act 1968 (“Wet op de omzetbelasting 1968”) and
all regulations and orders made there under (the “VAT legislation”) and has made
and maintained up to date records, invoices, accounts and other documents
required by or necessary for the purpose of the VAT legislation and the Company
has at all time punctually made all payments and filed all returns required
hereunder.

 

18.12 The Company has not claimed any reduction of Tax pursuant to Article 13ca
of the Dutch Corporate Income Tax Act 1969.

 

18.13 No claim has been made by the Company or with respect to its business for
the depreciation of any asset for Tax purposes, which may be disallowed. Neither
in the current financial year nor in the preceding financial years have the
Company’s assets been written down for Tax purposes other than in accordance
with consistent accounting principles.

 

18.14 The tax book value of the Company’s assets and liabilities as per the date
of this Agreement are not lower than the values of the Company’s assets and
liabilities as set out in the Accounts. There is no and there has not been any
goodwill in the Company’s tax accounts.

 

18.15 Save for the Fiscal Unity, the Company has not at any time had its Tax
affairs dealt with on a consolidated basis or any other basis which allows a
combined filing, profit calculation or payments of Tax for more than one Person.

 

18.16 The Company meets the statutory requirements regarding its administrative
duties (administratieplicht), including the retention (bewaarplicht) thereof and
has not entered into an agreement with any Tax Authority regarding the retention
period of specific documentation and/or the conversion thereof. The Company has
an acceptable reasoning and adequate documentation to support it position on
transfer pricing.

 

18.17

The Company does not own nor has agreed to acquire any asset, has agreed to
enter into any other transaction, nor has received or agreed to



--------------------------------------------------------------------------------

14

 

 

receive any services or facilities, including but not limited to the benefit of
any license agreement, the consideration for which was or is in excess of or
below the relevant market value or market price or was or is determined
otherwise than on an arm’s length basis.

 

18.18 All interest and other sums payable under any obligation incurred by the
Company, as well as any currency exchange result, are wholly allowable as
deductions in computing the income of the Company for Tax purposes.

 

18.19 The Company has not been a party to any transaction or series of
transactions which is or forms part of a scheme for the avoidance of Tax or
which can reasonably be considered as such.

 

18.20 No transactions as referred to in Article 15ai of the Dutch Corporate
Income Tax Act 1969 (wet op de vennootschapsbelasting 1969) have occurred during
the current financial year and the past three financial years within the Fiscal
Unity.